United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1331
Issued: October 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 18, 2007 appellant filed a timely appeal of a February 5, 2007 decision of the
Office of Workers’ Compensation Programs finding that her request for reconsideration was
untimely and failed to show clear evidence of error. Pursuant to 20 C.F.R. § 501.3, the Board’s
jurisdiction is limited to decisions issued within one year of the filing of the appeal. Since the
last merit decision was issued February 5, 2004, the Board does not have jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly determined that appellant’s application for
reconsideration was untimely filed and failed to show clear evidence of error.
FACTUAL HISTORY
This case was before the Board on a prior appeal. By decision dated October 26, 2005,
the Board affirmed a March 31, 2005 Office decision finding that appellant’s application for

reconsideration did not warrant reopening the claim for merit review.1 The history of the case is
provided in the Board’s prior decision and is incorporated herein by reference.
By letter dated September 23, 2006, appellant requested reconsideration of her claim.
She argued that her right of due process had been denied and her claim adjudicated on an
erroneous and visibly altered second opinion examination. Appellant submitted a January 29,
2004 decision from a different claim and argued that it negated the findings in the decisions in
this case. She also argued that her cerebral aneurysm and emotional stress were related to
performing job duties outside her work restrictions job duties and that her claim should have
been scrutinized more carefully.
In a decision dated February 5, 2007, the Office determined that appellant’s application
for reconsideration was untimely filed and failed to show clear evidence of error.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision.2 The employee shall exercise this right through a request to
the district office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”3
Section 8128(a) of the Act4 does not entitle a claimant to a review of an Office decision
as a matter of right.5 This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.6 The Office, through regulations,
has imposed limitations on the exercise of its discretionary authority under 5 U.S.C. § 8128(a).7
As one such limitation, the Office has stated that it will not review a decision denying or
terminating a benefit unless the application for reconsideration is filed within one year of the
date of that decision.8 The Board has found that the imposition of this one-year limitation does

1

Docket No. 05-1461 (issued October 26, 2005).

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.605 (1999).

4

5 U.S.C. § 8128(a).

5

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
7

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that the Office erroneously applied or interpreted a specific point of law; or (2) advancing a relevant
legal argument not previously considered by the Office; or (3) constituting relevant and pertinent evidence not
previously considered by the Office; see 20 C.F.R. § 10.606(b).
8

20 C.F.R. § 10.607(a).

2

not constitute an abuse of the discretionary authority granted the Office under 5 U.S.C.
§ 8128(a).9
The Board has held, however, that a claimant has a right under 5 U.S.C. § 8128(a) to
secure review of an Office decision upon presentation of new evidence that the decision was
erroneous.10 In accordance with this holding the Office has stated in its procedure manual that it
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.11
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.12 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.13 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.14 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.15 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.16 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office decision.17 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.18
ANALYSIS
The last decision on the merits of this claim was the Office hearing representative’s
decision dated February 5, 2004. Appellant’s letter requesting reconsideration was dated
9

See Leon D. Faidley, Jr., supra note 5.

10

Leonard E. Redway, 28 ECAB 242 (1977).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (January 2004).

12

See Dean D. Beets, 43 ECAB 1153 (1992).

13

See Leona N. Travis, 43 ECAB 227 (1991).

14

See Jesus D. Sanchez, 41 ECAB 964 (1990).

15

See Leona N. Travis, supra note 13.

16

See Nelson T. Thompson, 43 ECAB 919 (1992).

17

Leon D. Faidley, Jr., supra note 5.

18

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

3

September 23, 2006. Since this is more than one year after the last merit decision, appellant’s
application for reconsideration is untimely.
An untimely application for reconsideration, as noted above, must demonstrate clear
evidence of error by the Office in order to require reopening the claim for merit review. The
September 23, 2006 letter argued that appellant had been denied due process in the adjudication
of her claim. Appellant had raised this argument in her December 31, 2004 application for
reconsideration and the Board considered the argument in its prior decision. With respect to the
argument regarding an erroneous second opinion examination, she provided no relevant
information or supporting evidence. There is no evidence that appellant was referred for a
second opinion examination pursuant to this claim. She submitted a January 29, 2004 decision
from another claim finding that she continued to have residuals of a sacroiliac strain and was
entitled to medical benefits for the accepted condition. The decision does not negate the findings
made in this case that appellant did not establish a compensable work factor regarding her claim
of stress and resulting cerebral aneurysm. It does not establish clear evidence of error by the
Office.
Appellant also reiterated her belief that her stress, high blood pressure and cerebral
aneurysm were the result of performing assigned duties outside her work restrictions. She did
not submit any probative evidence in support of her allegation. The Office considered the issue
and the relevant evidence in its February 20, 2003 and February 5, 2004 decisions. Appellant
has not established clear evidence of error by the Office in this regard.
The Board accordingly finds that appellant did not establish clear evidence of error by the
Office with respect to her claim. Since appellant did not establish clear evidence of error, the
Office properly determined that she was not entitled to merit review of her claim.
CONCLUSION
The September 23, 2006 application for reconsideration was untimely and failed to
demonstrate clear evidence of error.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 5, 2007 is affirmed.
Issued: October 1, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

